ORDER

PER CURIAM.
Members and former members of the Board of Police Commissioners of the City of St. Louis (Defendants) appeal from the issuance of a permanent injunction restraining the Board from discussing six specific topics in violation of the Missouri open meetings law, commonly known as the “Sunshine Law.” Mo.Rev.Stat. § 610.010 et seq. We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. An extended opinion would have no precedential value. We have, however, furnished the parties with a brief memorandum for their information only stating the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).